William H. Rehnquist: We'll hear argument next in No. 89-964, Raymond J. Moskal, Sr. v. United States.
Dennis M. Hart: Mr. Chief Justice, and may it please the Court: From the lofty world of holding companies to the more mundane world of a 1984 Ford, I'd like this Court to revisit section 2314 of title 18 and decide what Congress meant when it inserted two words into that statute 50 years ago. Those two words are "falsely made". As petitioner sees it, the question, really the bottom line question is whether the term falsely made means false in execution versus false in content. The Government has asserted, and so far they have won that assertion, that the term should mean false in content. They call this the broader definition of the two words. The petitioner submits that this Court should reject that position, because in the final analysis the only good reason the Government can give for defining falsely made as false in content is that it catches more people, and we don't think that should be good enough for a criminal statute.
Speaker: xxx claim that you have to give some meaning to this provision, and it hasn't any meaning if it really... if we accept your interpretation of the statute it has really no meaning.
Dennis M. Hart: Yes, sir, that is their first argument, and if the tape could reflect that I am scratching my head, because I don't know why it must have an independent meaning. Certainly courts, the lower circuit courts who have considered the question have often used the words forgery and falsely made interchangeably, and--
Speaker: Don't we usually follow the principle that each... each word or sentence or phrase of a law is supposed to be given an independent meaning so that it won't be simply superfluous?
Dennis M. Hart: --Yes, and that is the general rule. I do agree with that. But that is not a rule that covers everything, because, as I think anyone who reads these statutes can find that the words falsely made, forged, altered, or counterfeited are sort of a term of art, that are contained in dozens of Federal statutes. And falsely made is never defined. And that is why lower courts over many years have always concluded that falsely made equals forged, with the exception of one or two cases which the Government points out. Yet the Government also agrees--
Speaker: Like this case.
Dennis M. Hart: --Yes, Your Honor, like this case. The Government also agrees that that is not, number one, the common law definition of falsely made, and number two, they also agree that if you are to give this the independent meaning which they advocate, it is a much broader definition than what courts have normally accepted. But even if we accept the United States' position that this must have an independent meaning, the term falsely made, we believe this Court can supply that meaning, that is, give an independent meaning to the word falsely made, yet still not necessarily include the conduct for which petitioner is charged with, that is the inclusion of false information in an otherwise valid document. Now, the second position the Government advocates is that... if I can phrase this correctly... is that they agree that the common law definition of falsely made would not include what Mr. Moskal did. They also say that Congress is usually presumed to know what the common law meaning was, and that it is the usual presumption that Congress used the common law definition when they wrote the words. Yet they then argue that Congress cannot be presumed to use the arcane, or what they call the antiquated definition of the word. And then they argue that what we posit as falsely made is arcane and antiquated. And we submit they have never shown that. We submit that the only reason they can suggest the broader definition is more modern is that it encompasses more conduct. Yet the United States and petitioner both agree, number one, that there is nothing in the statute to indicate that Congress wanted to expand the common law definition of falsely made. There is no legislative history that indicates Congress wanted to expand the common law definition of falsely made. And there is no subsequent conduct by the Congress which reflects on that. Now--
Speaker: Mr. Hart, may I ask whether there is any other statutory provision under which your client could have been charged for transporting these Virginia certificates?
Dennis M. Hart: --Certainly, Your Honor.
Speaker: What might that be?
Dennis M. Hart: He was also charged with section 513 violation, which is the possession of forged State securities. There were two counts in the indictment for that. But even if that... that were not permitted he could be charged under the mail fraud statute. I think this Court last term decided a case, I am going to call it Schmuck, I can't remember exactly how it is spelled, where the operation was nearly identical to what Mr. Moskal did. This Court affirmed that conviction. But if this Court will remember, that man was not charged with section 2314 at all. He was charged with mail fraud, criminal mail fraud.
Speaker: Could Mr. Moskal have been charged under section 2314 with regard to the Pennsylvania certificates?
Dennis M. Hart: Certainly, Your Honor.
Speaker: Just not the Virginia titles.
Dennis M. Hart: Certainly, and let me--
Speaker: But he wasn't charged with transporting those?
Dennis M. Hart: --No, Your Honor. And that... that really... the crux of our argument, is that the Government argues that Mr. Moskal has found a loophole in this law and he is trying to squeeze through it. And they say this with such force that it makes me even feel guilty when I read that. But that is really rhetoric, because Mr. Moskal didn't determine the charges that were placed against him. The U.S. attorney for the Eastern District of Pennsylvania decided to charge him only with the Virginia titles.
Speaker: Is this whole case just a tempest in a teapot then? If we decide for you the Government isn't hurt, because it could have charged him with transporting the Pennsylvania certificates. Is that it?
Dennis M. Hart: Well, to Mr. Moskal it's not a tempest in a teapot. We submit that--
Speaker: And for you, if you win you are still... your client or people like him are still going to be subject to prosecution.
Dennis M. Hart: --Certainly, Your Honor, but not the type of prosecution that Mr. Moskal was.
Speaker: Not prosecution under a... under a regiment such as Virginia's.
Dennis M. Hart: Exactly, Your Honor. Well, let me take that back. I should add, in response to Justice O'Connor's question, that it also is a violation of State law.
Speaker: Yes, but not subject to Federal prosecution under a licensing scheme such as that of Virginia. Is that correct?
Dennis M. Hart: I am not certain I understand the Court's question.
Speaker: Why can he be charged under your theory with the Pennsylvania titles but not the Virginia titles?
Dennis M. Hart: That's a... that's an important question, I think. I would be happy to answer it in detail. The Pennsylvania titles were physically altered. They were changed. They were changed in a number of ways. They were changed in Pennsylvania by what in the title-washing business is called an artist. The artist takes the titles, changes them, gives them to an office manager, who is Mr. Moskal. Mr. Moskal sends them to another State, and in this case it was Virginia. The titles come back clean.
Speaker: Now, in Virginia... how would you describe those washed certificates? Forged?
Dennis M. Hart: No, Your Honor.
Speaker: Falsely made?
Dennis M. Hart: No, Your Honor.
Speaker: Altered?
Dennis M. Hart: No, Your Honor.
Speaker: Well, how could you be prosecuted under this statute?
Dennis M. Hart: Our belief is we could not be prosecuted under 2314 for those Virginia titles.
Speaker: No, no, not the Virginia, the Pennsylvania titles.
Dennis M. Hart: The Pennsylvania titles were altered.
Speaker: Yes, well all right, so he could have been charged under 2314--
Dennis M. Hart: Most certainly.
Speaker: --for sending those in interstate commerce.
Dennis M. Hart: Most certainly, Your Honor, most certainly.
Speaker: What you're getting down to then is merely prosecutorial error, aren't you?
Dennis M. Hart: I would be happy to call it that. But the point is that we argued that both in the trial court and the appellate court and they disagreed with us. They said it was perfectly all right to charge Mr. Moskal for those Virginia titles under 2314.
Speaker: Maybe we'll find out... excuse me, go ahead. Did you indicate at the outset that you think the terms forged and falsely made may have a different meaning?
Dennis M. Hart: Well, we have two positions on that.
Speaker: Yes and no. [Laughter]
Dennis M. Hart: Yes, they can have different meanings.
Speaker: What is the different meaning? Can you give me an example of where a document is not forged but it is falsely made?
Dennis M. Hart: Yes. A document that's obtained, for instance, through bribery. That is a valid vehicle title in this case, we'll take vehicle titles. A vehicle title is obtained by someone passing a $50 bill to the title clerk to generate a title. We recently tried a case down the street where someone stole a drivers license making machine, and just spewed out drivers licenses that were valid in every aspect.
Speaker: Well, those are forged, are they not?
Dennis M. Hart: Well, that wasn't the question, but they... they were valid in the sense that they contained the person's picture, his correct name, address. Everything was valid, except it wasn't issued by the State where they stole the license-making equipment. Such a situation can happen--
Speaker: I would be very surprised to see that that is not forgery. And your bribery, I'm not quite sure how that works.
Dennis M. Hart: --Well, Your Honor, it would not be forged in the sense that anything was changed on the title. It would be a correct title. It may well reflect actual ownership of the vehicle. Everything on the face of the title may be correct, but the point is it wasn't obtained through the State Secretary of State; it was obtained through illegal means, bribery or theft or something of that nature.
Speaker: I think what you are arguing is that falsely made, if it does not mean the same thing as forged, altered, or counterfeited, at least means that the person who makes it must know that he is falsely making it.
Dennis M. Hart: Yes.
Speaker: So the bribery doesn't have anything to do with it. The point is that if the person who makes it is not being false, if he thinks it's accurate, you would not consider that falsely made.
Dennis M. Hart: I would agree with that.
Speaker: Whereas if the official himself knows he is writing down something that is in error, he would be making it falsely. But how does that help you? I'm sorry, go ahead. And you assert that that helps your case by giving some different meaning to falsely made, if a different meaning is required. And that is your other position, that a different meaning isn't required anyway.
Dennis M. Hart: I couldn't have said it better.
Speaker: Well, but Mr. Hart, the statute itself says "knowing the same to have been falsely made." as an additional requirement. What is the sense of reading that language into one of the other provisions of the statute? How does that help make it clear?
Dennis M. Hart: I am not sure that it does make it clear.
Speaker: Well, I thought you just said that you agreed with Justice Scalia's hypothesis?
Dennis M. Hart: Well, I... I do, but I don't think that necessarily makes it clear in Mr. Moskal's case.
Speaker: But the knowingly, knowing the same to have been so and so applies to the defendant in the criminal case.
Dennis M. Hart: Certainly.
Speaker: Not to some State official who may or may not know that this instrument is falsely made.
Dennis M. Hart: Yes.
Speaker: Because the Virginia people didn't know that there was anything phony about this whole deal, did they?
Dennis M. Hart: That's correct.
Speaker: But if they had... what if the Virginia guy was in on it? Then I think you would think, you would say it was falsely made.
Dennis M. Hart: Yes, yes. But the question then would be is Mr. Moskal guilty of the transportation of those facially valid titles from Virginia to Pennsylvania.
Speaker: They were falsely made.
Dennis M. Hart: No. No, they... because there was nothing wrong with the execution of the document. If the document accurately reflects what its intended purpose is, and that is the ownership of the vehicle, it is a valid title, and the transportation of that across a State line should not be against the law.
Speaker: Even if the official preparing and issuing the document has knowledge of the falsity and intends thereby that people be deceived by it?
Dennis M. Hart: I would say yes, Your Honor.
Speaker: Is that your position now?
Dennis M. Hart: Yes, I would say yes.
Speaker: So you have changed your position a little bit, I take it.
Dennis M. Hart: Yes, but I would make one distinction, because the case... that question has arisen before. If the intention is to deceive ultimate consumers by the identity of the vehicle or the ownership of the vehicle, then we believe that that piece of paper, even if facially fine, is invalid as a document. But that was not the case here, because ownership or identity of each vehicle was never questioned. It was only the odometer.
Speaker: I don't understand why that makes a difference.
Dennis M. Hart: It makes a... well--
Speaker: Because the odometer reading is an important material part of the piece of paper, isn't it?
Dennis M. Hart: --Well, I disagree with that, Your Honor.
Speaker: You think that is just put in for the fun of it?
Dennis M. Hart: No, sir, but I don't believe it is any more important than say horsepower, or color, or make.
Speaker: Maybe not, or what about the name of the former owner? Why is that important to a purchaser?
Dennis M. Hart: Well, it's important for title purposes, that is you would want to know the chain of title.
Speaker: Well, but if the statute on titles requires the odometer reading to be put in, I presume it wants an accurate one, doesn't it?
Dennis M. Hart: Yes, and there are laws that make that an offense to--
Speaker: Well, sure, and there are separate laws that make it an offense to forge documents, too. We are talking about an offense of transporting certain kinds of documents in interstate commerce, documents that are equivalent to false documentary evidence. And that is what this is, as I understand it.
Dennis M. Hart: --Well, yes, in some respects it is, but if I can pose the question would the title pass if the odometer was completely false? And the answer to that--
Speaker: It would pass even if you had a forged signature of the owner, you had a forged name... you have all sorts of forgery on that title and it will still pass.
Dennis M. Hart: --It will still pass, but it's subject to challenge. Whereas an odometer reading, it would not. It would be no different than the wrong color of the car.
Speaker: You don't think if someone could come in and prove that the seller lied about the odometer reading he could rescind the transaction?
Dennis M. Hart: Not under the theory that the title did not pass.
Speaker: Are you telling me that it's important to have the name of the person who owned the car?
Dennis M. Hart: I believe that the State statutes usually require that.
Speaker: But is it important to the purchaser?
Dennis M. Hart: Well, I imagine that would vary from purchaser to purchaser. Many purchasers--
Speaker: Because my next question is the odometer interesting to the purchaser?
Dennis M. Hart: --It certainly is. It certainly is.
Speaker: And that was what was changed on this one.
Dennis M. Hart: I am sorry, Your Honor.
Speaker: That's what was changed on this one.
Dennis M. Hart: Yes, yes. But we--
Speaker: I want to make sure that-- --[inaudible]. Are you talking about material misrepresentations when you are discussing, such as you could set aside the thing that is between the buyer and the seller, or something that would enable... enable a bona fide purchaser to prevail?
Dennis M. Hart: --No, I am talking about--
Speaker: Are you talking about materiality in the sense of is this particular representation important to a possible purchaser?
Dennis M. Hart: --Yes, and our answer to that is no. I am sorry, our answer to that is yes.
Speaker: It would have to be. That surely the representation of the odometer reading is important to a potential purchaser, if that means anything in construing the statute.
Dennis M. Hart: Yes, I certainly agree it's important, and it may be very important. But the question is is that... is that document which contains the false odometer reading an invalid document? And the answer to that is no.
Speaker: Well, the statute doesn't say invalid document.
Dennis M. Hart: It does not.
Speaker: Yeah, the question is is it falsely made?
Dennis M. Hart: Yes, yes.
Speaker: But is it your position that if in Pennsylvania they altered the certificate to show a different year of car, different odometer reading, different owner, and then it was washed in Virginia, that it is falsely made because there are some materials... misstatements? It seems to me you are switching your argument, that all of a sudden you conceded that materiality is the test.
Dennis M. Hart: No. We don't concede that materiality is the test.
Speaker: So that even if... suppose there's no car at all, and you have a Pennsylvania certificate that is forged, falsely made to show that there was, and then it is washed in Virginia. And the title comes back, or the certificate comes back purporting to be an authentic Virginia certificate. Falsely made?
Dennis M. Hart: No.
Speaker: That has to be your position.
Dennis M. Hart: Yes.
Speaker: So materiality has nothing to do with it.
Dennis M. Hart: No, as our back-up position, if I may point that out, a number of courts, lower courts have considered the question of materiality, and they have concluded, quite frankly, that odometers are a material part of the transaction. But they have done that in the context of stolen cars and frauds in which the identity of the owner was concealed, in which vehicle identification numbers were changed. A traditional fraud in which cars are... are stolen, in which cars are, the parts are interchanged, in which new vehicles are made and titles are created to reflect ownership of that vehicle, which is a fraud in itself. So that is my problem with wholeheartedly embracing that position, is that the lower courts have always considered materiality as an important part, as what they call material, only in the context of stolen cars. And that's not the case here. The United States, as their final argument, believes that broad purpose of 2314 as an antifraud statute could only be upheld by a definition of the broad meaning of falsely made. We don't believe that's the case. We believe this Court has considered similar arguments, for instance when this Court considered the case of bootleg records, as whether they were counterfeit or whether they were stolen, under 2314 and rejected that. Although this Court many years ago considered the prospect of the inclusion of aircraft as vehicles under the predecessor of the Motor Vehicle Theft Act, the statute, the language of the statute at that time said any vehicle that... any self-propelled vehicle that wasn't on rails, if it were transported would be a violation of the Motor Vehicle Theft Act. And the Government's position was well, you now have airplanes, and if you steal one of those it should be included in that because the meaning was arcane and antiquated. This Court rejected that argument. We think similar reason should apply to this case. There is no indication that Congress ever considered this type, this specific type of fraud. That is... and I will admit that it's a fraud. But the specific conduct of sending facially valid titles from one State to another as within the gambit of 2314. And this Court has... has long concluded that when Congress has the will it makes thing clear. When this Court has to make decisions for what Congress didn't talk about, because it's a criminal statute, the less broad meaning has preference, that the Government position in this case to broaden the statute is given a very careful and scrutinous eye by this Court. But our position is that this Court does not have to reach that... that interpretation of what Congress meant, because the plain meaning of the words falsely made, even if this Court must assign an independent meaning to those words, can be defined as conduct which does not cover Mr. Moskal's conduct. And of course then we reach the problem of... of notice. Because if the Government has their way, they have a problem with the notice requirements of criminal statutes, and exactly what Mr. Moskal did was that effective notice to all individuals. We suggest that if the Government has its way in broadening the statute, they have that problem. But we suggest that--
Speaker: It was on notice that if he shipped these Pennsylvania titles across the State line he was subject to prosecution.
Dennis M. Hart: --No question about it. And I can tell the Court that in Pennsylvania for years dealers were given what amounted to a ticket for that activity. In Pennsylvania it was against the law to tamper with the odometer and change the odometer documents, and I believe it was a $100 fine for each document. So he knew that that was against the law. The question is when he got the facially valid Virginia titles back, did he know that was against the Federal law 2314? He did not. We believe he was correct in that. Thank you.
Speaker: Thank you, Mr. Hart. Mr. Nightingale.
Stephen L. Nightingale: Thank you, Mr. Chief Justice, and may it please the Court: This case presents the question whether washed automobile titles constitute falsely made securities within the meaning of section 2314. Our position is that they are, for essentially three reasons. First, the ordinary meaning of the term falsely made securities fits those documents. Second, that interpretation accords with the history and purpose of this statute. And third, there are... is no canon of construction that would justify imputing an artificially narrow interpretation.
Speaker: Who made that... how were these Virginia certificates falsely made?
Stephen L. Nightingale: Your Honor, the making of a automobile title involves the incorporation of information from the prior title, plus some additional information supplied by the new purchaser to State authorities. They then return a new title incorporating the information. A washed automobile title is falsely made because that process is corrupted through the addition of false information, and the end product, the Virginia title bearing false odometer figure, is indistinguishable in substance from the classic forgery, a situation in which you get a purportedly valid document that is capable of being used to mislead used car purchasers.
Speaker: And so the same rationale would apply to the color of the car on the title?
Stephen L. Nightingale: There may be a limit on the statute for materiality. I mean, if you made a mark on an automobile title that had no effect on it, whatever, that might not violate the statute. But the color of the car I don't think would fall within the de minimis situation. That would be a means by which, if for example it was a stolen car, someone could mislead the purchaser as to the true identity of the car. But I believe that a false addition or an introduction of a falsity through this process--
Speaker: Would the name of the seller--
Stephen L. Nightingale: --The name of the seller would qualify, because it would prevent the purchaser from being in touch with him to find out the history of the car.
Speaker: --Would you read the same sort of materiality requirement into the terms forged, altered, or counterfeited?
Stephen L. Nightingale: Your Honor, I would in this sense, that if you had a valid title and the only alteration was the addition of a pencil mark on it, I guess it would be altered in some sense. But it would be completely immaterial.
Speaker: Mr. Nightingale... I'm sorry. Mr. Nightingale, do we normally look at the terms used in the statute in light of their common law meaning?
Stephen L. Nightingale: That is a general principle, yes, Your Honor, but it's... it's one that has some important limitations as well.
Speaker: Well, do you, before you get to the limitations, do you concede that at common law the terms falsely made would not include the Virginia title?
Stephen L. Nightingale: The term falsely made at common law drew a distinction between false in execution and false in content.
Speaker: Right.
Stephen L. Nightingale: Now, there were fictions developed because that line was not entirely satisfactory. I agree that none of the fictions present in 1934 would have covered the Virginia title, but it's important to recognize that they existed.
Speaker: Your answer to the question is that these Virginia titles would not have been falsely made at common law?
Stephen L. Nightingale: At common... under the old common law term.
Speaker: And presumably the Government could have charged Mr. Moskal with transporting altered certificates, the Pennsylvania certificates?
Stephen L. Nightingale: Your Honor, in this case the option was available, because Mr. Moskal was both the sender and the receiver. He was at both ends. But I want to add, in light of the Court's questions about the significance of this case, that that is by no means a certainty in these cases. There are many cases in which... potential cases one can visualize in which a different person sends the altered documents one way, then receives them on the return trip. And there may also be problems--
Speaker: Are there other statutes, such as the mail fraud statute and some of these others that might be available?
Stephen L. Nightingale: --In some of them, right, but in this case the evidence demonstrated that the documents were sent by Federal Express, and in some cases hand carried. And the prevailing rule in the courts of appeals right now is that Federal Express does not qualify as a use of the mails. So that was not an available option in this case.
Speaker: Mr. Nightingale, don't you think it's at least a reasonable meaning of falsely made, when I say a document is falsely made, that I would... assuming it means something beyond the common law meaning, don't you think I would think that the person who made it must know that it's false, as opposed to just having been given incorrect information and then he writes it out, and you say it is falsely made because he has written down false information that somebody else has given him? That's a very--
Stephen L. Nightingale: Your Honor, there were--
Speaker: --Isn't it at least reasonable to give it the other meaning? And if it's reasonable, why doesn't the rule of lenity suggest that that is the meaning we ought to give it?
Stephen L. Nightingale: --In the context that this statute operates it is not a reasonable interpretation. I would... I want to point out as well that--
Speaker: I don't know what you mean by that, in the context in which this statute operates. You mean--
Stephen L. Nightingale: --Let me indicate... let me refer to a case decided 8 years ago by the Court, Bell v. United States, in which the question was whether a statute that prohibits people from taking and carrying away money from a bank was designed to extend beyond common law larceny. Now, those words had a distinct common law ring to them, and the question was did... did Congress, when it enacted a statute prohibiting taking and carrying away money, mean to incorporate all of the common law limitations. In general the common law required that the taking be from the possession of the owner rather than the acquisition of title. And the Court found that in the context of a statute that was designed to protect banks from losing money, the distinction between title and possession made no sense whatever. And essentially that is our position in this case. In the context of securities there is no difference in substance between a document run off an illicit printing press with a false odometer reading and a document prepared by means of the scheme that Mr. Moskal and his confederates followed. The question is in the context that Congress acted, did the statute... would the distinction drawn by the common law make sense.
Speaker: --Well, you could have said that about the common law, too. The very first statute wouldn't make... I don't know why there is anything special about this statute.
Stephen L. Nightingale: Your Honor, in fact in the common law there was difficulty with your proposition. There is a case cited in our brief, Count de Toulouse Lautrec, in footnote 10 of our brief on page 17. The facts there were that a printing company printed securities for a corporation, printed a few extra copies for its own files by way of samples of its work. The defendant obtained the samples and negotiated them as valid bonds. And that defendant was convicted of forgery. The Court found that where there was no authority to use the documents in that fashion there was a forgery. There was another case, one not cited in our brief, Commonwealth v. Foster out of Massachusetts in around the 1870's. In that case the defendant called in a gentleman who had the same name as a rather well known commercial firm, had him sign some notes in his Wilson & Co., by Mr. Wilson, and then that person took the... of course Mr. Wilson was not a party to the fraud. The defendant took those notes out and represented them to be the notes of the large commercial outfit. And again there the Court held that that qualified as forgery. This is illustrative, Your Honor, of the sorts of distinctions and difficulties that were present in the common law at the time Congress was called upon to legislate in the area of falsely made production of securities.
Speaker: Well, if at the time the statute was passed the committee report had said "and we expect these terms to be given their normal common law meaning." would you still be making the same argument? Same context.
Stephen L. Nightingale: If there were an indication that that meaning could be attributed to Congress as a whole, yes, Your Honor. Those circumstances aren't present here. Let me review, if I could, the history of the statute.
Speaker: Yes, you would... you say you would still be making the same argument?
Stephen L. Nightingale: Let me... I don't believe there is an ambiguity in this statute, in its context, for which legislative history would be helpful in clarifying, no.
Speaker: When was this passed?
Stephen L. Nightingale: It was passed in 1939, Your Honor. Essentially the history was as follows. In 1934 the Attorney General sent a series of bills--
Speaker: Has the department made any effort to clarify it in Congress?
Stephen L. Nightingale: --Not that I am aware of. There is one--
Speaker: You want us to clarify it.
Stephen L. Nightingale: --The Justice Department has not made... the Justice Department has not made an effort to clarify it. Maybe I should back up and review the history of this statute. In 1934 Attorney General, the Attorney General sent a set of bills to the Hill, all of which had as their common purpose the creation of Federal criminal penalties for criminal activity that extended across State lines. Congress enacted those bills, recognizing that interstate criminal activity is more difficult to detect, it is more difficult to prosecute, threatens, in a large number of cases, more serious harm to the individuals. As originally enacted that bill, the National Stolen Property Act, prohibited the interstate transportation of stolen securities; 5 years later Congress extended the prohibition by adding a separate paragraph including falsely made securities. And it is fair to assume that Congress' intention in enacting the extension was its recognition that... of the difficulty of detecting and apprehending offenders and prosecuting those sorts of offenses. There is no distinction in terms of that context, and I recall Bell again, where the purpose was to protect the assets of banks.
Speaker: In your view were these certificates forged?
Stephen L. Nightingale: The jury was not instructed on a theory that would have--
Speaker: But we're talking about questions of law here, and so--
Stephen L. Nightingale: --Yes, it is our position that there could be jury instructions that would encompass the sort of activity I spoke of with Justice Scalia. The last footnote in our brief indicates that we believe that were the Court to reverse the conviction, the proper disposition would be a remand for a new trial in which forgery would be defined.
Speaker: --So, in your view this was both forged and falsely made?
Stephen L. Nightingale: That's true, Your Honor.
Speaker: Can you give me an example of a case where a document is falsely made but not forged? Because if you can't, then your argument that we have to give independent meaning to the two terms, it seems to me, fails.
Stephen L. Nightingale: Your Honor, the one that comes to mind is as follows. A check signed by an agent, purportedly for a principal, in which the agent has no authority is at common law not a forgery. The reasoning behind that is that that check is made by the person purporting... is endorsed by the person purporting to make it. It contains, though, only a false representation, which is that the agent had authority to act for the principal. In my judgment that would quality as a falsely made security within the meaning of the statute.
Speaker: But if you run that analysis there, I think your answer to whether... whether this document was forged would probably come out the other way. But I had a similar question to Justice Kennedy's. Can you tell me... give me an example of something that is forged but not counterfeited or counterfeited but not forged?
Stephen L. Nightingale: Your Honor, no. Counterfeiting is a subset of forged.
Speaker: So... so isn't that whole thing just, you know, just a vera test? You know, lawyers use the same words to mean the same things often, and you admit that two of those words mean exactly the same thing. Falsely made, forged, altered, or counterfeited. Altered perhaps is something different, although it's a sub... a subcategory in common law, a type of forgery, a type of counterfeiting. You could either falsely make or alter. But once you say that counterfeit and forge mean one and the same thing I think your argument that we have to depart from the common law meaning, because otherwise falsely made would also mean the same thing, doesn't have much force.
Stephen L. Nightingale: I don't believe that we need view this statute as a series of independent boxes for the Government to prevail. I do believe that when you consider this statute in the context of its passing, you... you are justified in recognizing the fuzziness at the edges of the definition of forgery.
Speaker: I thought we'd give the fuzziness to the defendant. That... that's what the rule of lenity means.
Stephen L. Nightingale: Your Honor, again harkening back to the Bell case, the words take and carry away have both an ordinary meaning and, as my colleague indicates, they have a term-of-art meaning. The common ordinary meaning is when you go into a bank without money and you come out with money, that is taking it and carrying away. The common law term-of-art meaning was that when you go into a bank without money you have to get it by means of a scheme that involves depriving the victim of possession. And I think that the same can be said of this situation. If we walked out through those doors and asked 100 people in the street whether there was a difference in substance between the documents that Mr. Moskal sent to Virginia and those that came back, 100 people would fail to perceive that. They would all recognize that the corruption of the process of making, through the introduction of the falsity, made those documents falsely made. Now it is true that at common law those words had a somewhat narrower meaning. They entailed a basic distinction which, as I have indicated, was somewhat riddled with fiction, that there was a distinction between truth in the execution and truth in content. But I believe that there's a situation there where we have a common ordinary meaning that can be given effect by the Court in the context of this statute. Again, without harping on it, it's fair to point out that Mr. Moskal's confederates were paying the people in Virginia $100 to convert the altered documents into washed documents. They recognized that not only were they equally deceptive, but they were significantly more deceptive enough to justify the $100 a shot. And in that situation, and given the common ordinary understanding of falsely made, there is no justification for reverting back to what we submit are arcane, obsolete distinctions without meaning in this context. I do want to call attention to one subsequent enactment that bears on the problem before the Court. In 1984 Congress amended the definition of security to which this statute applies to include valid or blank automobile titles. The legislative history is very sparse on this. The one indicator of Congress' intention was a committee report directed to the same bill in a prior Congress, but the indication is that Congress believed that valid titles were already covered by the statute. The amendment was needed to add blank titles to those sorts of securities that could be transported. It is clear though that in 1984 Congress understood there to be such a thing as a falsely made, forged, counterfeited, or altered valid automobile title. And it is our position that one cannot conceive of a forged, counterfeited, or altered valid automobile title. There has to be something for the... that operates on the term valid, and we believe it is falsely made. This Court has--
Speaker: Did this... assuming that the statute before 1984 had meant something else, that is assuming that falsely made meant what your opponent says, or meant what the common law says, this incident in the 1984 legislation, or rather the legislative history of legislation that preceded the 1984 legislation but didn't get passed, has the effect of altering the meaning that the statute originally had?
Stephen L. Nightingale: --Not at all, Your Honor. This Court-- --Then what does it, then what is the purpose of that? Just to show that Congress misunderstood it or understood it correctly, one or the other. There was no alteration in 1984. In 1984 Congress by action [inaudible] its position.
Speaker: Well, but the position of the 1984 Congress which did not enact this statute is totally irrelevant, isn't it?
Stephen L. Nightingale: Your Honor--
Speaker: This statute was enacted in 1937 you told us... '37?
Stephen L. Nightingale: --'39, Your Honor.
Speaker: '39. Of what possible relevance could be the 1984's Congress' misunderstanding of the law, or correct understanding, whichever one it was? Of what possible relevance is it, unless it is amending the law?
Stephen L. Nightingale: Your Honor, the Court has often indicated that subsequent interpretations of a statute by Congress, though not dispositive, are entitled to significant weight.
Speaker: And you think this is an interpretation of a statute by Congress, this snippet of legislative history in '83 pertaining to an '84 statute?
Stephen L. Nightingale: Your Honor, it's not just the legislative history. It is the action. This is not a situation where congressmen got up in committee hearings and said we believe that this statute we passed 3 years ago meant X. In this case the Congress as a whole passed a statute that makes sense only if there is such a thing as a valid automobile title that can violate section 2314. And I think the closest parallel that I was able to find is the Red Lion case. That was a case in which the FCC had promulgated a rule adopting the Fairness Doctrine. There was question about whether the Commission had authority to do that, and a subsequent piece of legislation, Congress amended the FCC act and noted... provided however that this amendment is not intended to alter the obligation that in effect broadcasters have under the fairness doctrine. The Court relied very heavily on that as an indication that Congress believed the FCC had the authority before to issue the doctrine.
Speaker: Suppose... suppose you have an automobile title that is counterfeited only with the... the odometer, that that is the only thing altered.
Stephen L. Nightingale: Yes.
Speaker: It is issued correctly by the State, and somebody alters the odometer reading, or the color of the car. Is that a valid automobile title?
Stephen L. Nightingale: Your Honor, I believe that the State that issued it would not believe it was a valid automobile title, but--
Speaker: Because the color of the car has been altered?
Stephen L. Nightingale: --It's not the same title that was issued by the State. It doesn't validly--
Speaker: Would you acknowledge that as a highly debatable proposition at least?
Stephen L. Nightingale: --Your Honor, the reason it's a difficult question to answer, I don't believe that that is what... that the situation that you have in mind is what Congress had in mind. The difficulty in answering--
Speaker: Well, I don't know, but if it is you could fully explain the language Congress enacted in the 1984 statute as covering a situation where you have a title in which something quite irrelevant has been... irrelevant to the title at least, has been altered.
Stephen L. Nightingale: --Your Honor, let's focus a little bit on what automobile titles do, and then I think it will become clear why I am having difficulty with the question. States have attached different significance to automobile titles. In some States a title is the exclusive means by which you can pass title to a car. If you buy my car but I don't give you the title, I sell it to someone else, he gets it. In other States titles are prima facie evidence of ownership, but the... the transaction involves the sale of the car, and the evidence is altered to reflect the real transaction. In that context, Your Honor, I believe that we are cut loose in many States from the concept that the title is needed to pass title as such. The validity of the title, it seems to me, refers to the title being in its, in the condition that it had when it is issued by State authorities.
Speaker: But you just said in many States.
Stephen L. Nightingale: Yes, Your Honor.
Speaker: But in order for you to run the argument you are with respect to the 1984 statute, you would have to be able to say in all States, and therefore the 1984 statute can have no meaning unless it refers to what you claim it refers to.
Stephen L. Nightingale: Your Honor, I think that the way that would be handled in the rules of evidence would be to say that it would go to the weight assigned to the argument, but not to the correctness of the argument. I don't believe that it's necessary to exclude all possibilities.
Speaker: No, your argument is that this '84 statute is utterly meaningless. And what I am suggesting is even if there are only a few States where the title would be valid even though there has been an alterization... alteration, the statute would not be utterly meaningless. It doesn't go to weight. It goes to whether your argument is valid or not.
Stephen L. Nightingale: Your Honor, I believe that the... again, looking at it in the context... let me say that the 1984 legislation that added this provision was designed to deal with the problem of washing and changing titles to deal with stolen cars primarily, although there was indication of odometer fraud as well. The committees that were dealing with the problem were told that a good way to title a stolen car would be to get a hold of an automobile title, alter the identification number to match the one of the car that had been stolen, wash that title, and then end up with an apparently valid... validly titled document. And I believe that when Congress enacted the legislation making it a... making a valid title one that could be the subject of 2314, it was intending to deal with the same aspects of that kind of fraud and scheme that we have before us today. And that they had evidence before them of... Congress had evidence before it of this type of operation, altered only in the fact that the identification number was altered rather than the odometer reading. So I believe it is a fair inference.
Speaker: Mr. Nightingale, at the beginning of your argument you said your third point was going to be that no canon of construction interferes with your position. Would you want to discuss the rule of lenity at all?
Stephen L. Nightingale: Your Honor, I would like to do that. I believe the classic statement of the rule of lenity is Justice Blackmun's in the Huddleston case in 415 U.S. There are two reasons for the rule of lenity in effect. One reason is to give fair notice to individuals. The second is to be sure that legislatures define crimes and not courts. And the rule is subject to the important qualification that although penal laws are to be strictly construed, they ought not to be construed so strictly as to defeat the obvious intention of the legislature. I submit that this is a case in which neither of the underpinnings of the rule of lenity are applicable. Mr. Moskal was not endowed as to the illegality of his conduct, and if he had given any attention to section 2314, I submit that looking at the common ordinary meaning of falsely made, he would not have believed that he would have been free... not free to send the documents down, but free to receive them back. In the context that this statute operates, I think that it's clear that Congress was acting against an evil, the interstate transportation of falsely made securities, which fully covers this situation. It would be highly inconsistent with Congress' intention to exclude from this statute a scheme, the essence of which was the use of interstate transportation--
Speaker: Suppose the Virginia issuer knew that this odometer reading was false. That would be... this document then would be within the common law definition, wouldn't it?
Stephen L. Nightingale: --I'm sorry, Your Honor, I didn't understand.
Speaker: Suppose the issuer, the Virginia issuer knew that there was a false... false information in that document that he was issuing. Wouldn't that document then satisfy the common law meaning of falsely made?
Stephen L. Nightingale: There was dispute on that question, Your Honor. The Goucher and Corfield cases in footnote 9 of our brief, even a corrupt official could not forge an official document. Under the Hibbs and Wilson cases--
Speaker: Could he falsely make it?
Stephen L. Nightingale: --The... those cases did not distinguish between falsely made and forgery. Under the Hibbs and Wilson cases though, that was a forgery. It's... it's our belief that Congress meant not to, meant to go beyond that dispute.
Speaker: But assume it was a forgery and was falsely made because the fellow knew it. Will the person who sent in the false information, who sent in the false titles, if he could be prosecuted it would only be because the Virginia fellow knew it. So I don't see what difference it makes whether the Virginia fellow knew it or not as far as his liability under the statute's concerned.
Stephen L. Nightingale: That is our position, Your Honor. The end product is a document which is falsely made because false information has been introduced into it in the process of its making.
Speaker: And this defendant was responsible for the false information.
Stephen L. Nightingale: Right. The defendant in this case had intent to defraud, and made the interstate transportation knowing of the falsely made document. Those are the two mental elements of this statute, and they are fully satisfied.
Speaker: Mr. Nightingale, in determining whether the rule of lenity should be applied, it doesn't seem to me it is fair to take this particular defendant as the sole example. Suppose somebody who intends to get his car painted, but it isn't painted yet, and he tells the person when he is making over the title put down red. It isn't red yet; it is actually green. And then he transports it in... in interstate commerce. He would be in violation of this law, although, you know, if I were he reading the law I certainly wouldn't think that it would cover anything like that.
Stephen L. Nightingale: Your Honor, I don't think a jury could find that that gentleman had the intent to defraud that is required for this statute. The statute prohibits... covers whoever with unlawful or fraudulent intent transports in interstate commerce, and so on and so forth. I see my time is up. Thank you.
Speaker: Thank you, Mr. Nightingale. Mr. Hart, do you have rebuttal?
Dennis M. Hart: Yes, Your Honor. If I may, I would like to make four observations. The first is the Government places great reliance on congressional action and section 2311, the amendment that they spoke about, about the valid or blank titles. I had to wade through all that congressional testimony, and I didn't see one mention of odometer fraud, of title washing for roll-backed odometers. What Congress was concerned with in 1984 was interstate car thefts and what they called chop shops, the assembly of vehicles from odd parts. They were concerned with vehicle identification numbers, and there was no concern at all for odometer roll backs of title washing. The Government is in error if it tries to convince this Court that that was the purpose of the 1984 amendments. It does not in any way affect section 2314. The second observation I would like to make is the Court asked the United States--
Speaker: I don't understand that last point. Why wouldn't it affect 2314 if it affected chop shops and all that that put together different pieces--
Dennis M. Hart: --I am sorry, the Court is correct. It does affect it in that sense.
Speaker: --It just doesn't affect odometer roll backs.
Dennis M. Hart: Yes.
Speaker: And this is just another species of phony documents for getting to the same purpose, though, really.
Dennis M. Hart: No, it's not for the same purpose. It is... if the general purpose is defraud, yes, it is the same purpose. But--
Speaker: Well, fraud and selling automobiles that are represented as having a certain history when they have quite a different history.
Dennis M. Hart: --Yes, yes. But we submit there is a significant difference between an old car sold as a new car, and a car sold that was assembled from 23 other different cars or was stolen across State lines--
Speaker: The latter one might be a better car. [Laughter]
Dennis M. Hart: --The... secondarily we would like to make the observation that in 1979 a district court in Iowa decided the Rudge case, which decided that what Mr. Moskal did in this case wasn't a violation of 2314. In 1980 I believe it was the Tenth Circuit in Sparrow made basically the same decision, that if it was a valid automobile title that passed title, even though it had alterations, it was not subject to 2314 prosecution. Now subsequent to that other courts have disagreed. But since 1980 Congress has had the opportunity to clear that up, and has not. And the reason I mention that is because in examining the history of 2314 circuit courts have concluded that 2314 did not cover certain things. And what comes to mind specifically is travelers' checks. There was a circuit court decision in the 1960's, I believe, that said this statute doesn't cover interstate transportation of travelers' checks. When that opinion was issued Congress came back and changed the law and said put travelers' checks into the section. They realized they could change it, they realized it wasn't there, and they made the effort to change it. And they have never done anything since Sparrow and Rudge in 1980.
Speaker: But we have a different history here. Most of the lower courts have agreed with the Government, haven't they?
Dennis M. Hart: I disagree with that entirely, Your Honor. I believe two of the circuit courts have agreed with the Government, the Tenth Circuit has agreed with the petitioner, and what we consider a similar case, the district court in Rudge have agreed with the petitioner. And so I would call it at best an even split, and at worst, for the Government, it's consideration of different factors, because no one has ever considered exactly what the petitioner did in this case. And finally we'd observe that the Government is going to get into problems if it talks about materiality, because what the Government didn't mention is that one of the titles in this case was altered by a pencil mark, just a small pencil mark in the number. And that's all that was done in Pennsylvania. Now, if the Government is going to draw a bright line between vehicle model and vehicle make, and odometer, and put on the other side of the line a pencil mark, they are going to run into problems with this case. We suggest no such bright line can exist. Thank you.
William H. Rehnquist: Thank you, Mr. Hart. The case is submitted.